Detailed Action
This action is in response to after final amendments filed 09/24/2021
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1,3,5,12,14,16,20-21,23-26 and 28, 30 are pending. 
Claims 1,3,5,12,14,16,20-21,23-26 and 28, 30 are allowed. 

Applicant’s Response
In Applicant's Response dated 09/24/2021, Applicant amended claims 1, 14, 24, 25, and 30, claims 2, 4, 6-11, 13, 15, 17-19, 22, 27, and 29 were canceled and/or previously canceled.  Applicant argued against various rejections cited in the office action mailed on 07/26/2021.
In light of applicant’s amendments/remarks, all rejections/objections set forth previously are withdrawn. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 10/12/2021 with Caroline Do (reg. 47529). 
	Please amend the application as follows:
Amend claims 14, 24, 25, and 30. 

14. (Currently amended) The system according to claim 1, 
wherein the terminal further comprises a determination unit configured to determine whether the manual has already been acquired, in a case where it is determined by the determination unit that the manual has already been acquired, transmits the information regarding the acquired manual and the identification information read by the reading unit to the server, and 
wherein, based on the information acquired from the terminal, the server determines whether or not to transmit the manual identified by the identification information to the terminal.

24. (Currently amended) A method of an apparatus, a terminal and a server, the method comprising: 
storing identification information, and a manual having plural pages and information indicating a specific page in association with each other; 
transmitting the manual and the information indicating the specific page that correspond to the identification information which is received from the terminal; 
displaying a code image on a screen, wherein the code image is associated with the identification information for identifying [[a]] the manual having plural pages and the information indicating the specific page;
reading the identification information from the code image displayed on the screen; 
the server, the manual having plural pages and the information indicating the specific page of the manual, by transmitting the identification information read by the reading to the server; and 
displaying the specific page of the acquired manual based on the information indicating the specific page,   
wherein displaying the specific page initially displays the specific page of the plural pages of the acquired manual, and displaying a next page of the acquired manual upon reception of a user's page-shifting operation.

25. (Currently amended) The method according to claim 24, further comprising 
determining whether any manual has already been acquired or not and, in a case where the manual has already been acquired, transmitting the information regarding the acquired manual and the identification information to the server, 
wherein, based on the acquired information, the server determines whether or not to transmit the manual identified by the identification information to the terminal.

30. (currently amended) The system according to claim 1, wherein the storage  stores plural manuals having plural pages, and the transmitting unit changes the manual to be transmitted based on the received identification information.




Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1 and 24 are allowable in light of the prior art made of record.
Accordingly, claims 1,3,5,12,14,16,20-21,23-26 and 28, 30 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination disclose or render obvious the combination of limitations as recited by independent claims 1, and 24.  
Additional, reasons for allowance can be found in applicant’s response dated 06/02/2021 (pages 8-10). 
Accordingly, 1,3,5,12,14,16,20-21,23-26 and 28, 30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144